TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 18, 2022



                                    NO. 03-21-00645-CV


                                       K. M., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
         AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                      OPINION BY JUSTICE KELLY




This is an appeal from the final order signed by the trial court on December 5, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the portions of the order that denied appointing appellant as managing conservator or

possessory conservator. Therefore, the Court affirms those portions of the order. The Court

further holds that there was reversible error in the portion of the order that completely denied

appellant possession of and access to A.C.A.G. and A.M.G. Therefore, the Court reverses that

portion of the order and remands the case to the trial court to consider what amount and kind

of access would be appropriate. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.